Title: To George Washington from Brigadier General Alexander McDougall, 29 March 1777
From: McDougall, Alexander
To: Washington, George



Sir
Peekskill [N.Y.] 29th March 1777

It is very mortifying to me to be under the Necessity of informing you, that I was obliged to quit this Post on Sunday last. To be the

instrument of demonstrating to the Enemy, the weakness or supiness of this Country, must be grating to the feelings of any man of sensibility, but more especially to the Soldier. But when I reflect, on the many insults the Commander in Chief has suffered, flowing from the same Source; I submit to my portion of it. It however increases my mortification, that it was not in his power to give me the Necessary Support. I did not think it advancive of the Service, to send Colonel Livingstons Regiment below; but sent a Captains Command from his and Colonel Cortlands, as a reinforcement to the Militia at Wrights Mill, to protect the Forage. This left me with only 240 Rank and File, fit for duty; 15 of which had not Arms, exclusive of a Serjeants Command at Fort Independant. On Thursday the 20th an Artillery Officer taken at Fort Washington was sent out as exchanged. He was escorted by an Officer within a Mile of the Mills, where the Forage lay, owing to our not having any Guards farther advanced. Our Officer informed me, that the Enemy talked publickly of coming up to take off the Forage; which they intended to effect by three movements, one from the Sound, by a landing at Mamarineck, another from Kings bridge, thro’ the Center road, while a Third was to land at Tarry Town, and that the Day he came out he saw the Troops were embarked in the East River, and lying at Hallets Cove waiting for a Wind; and Waggons brought as far as Kingsbridge to carry down the Fodder and the Hessians advanced to Phillip’s Manor. Their speaking so publickly of their design made me doubt of it, But the facts he communicated were so expressive of it, which added to their practise in not concealing their intended movements in the cource of the Campaign, and the importance of the Forage to them, that I was inclined to believe their design against the Forage; and that their speaking so freely of it, arose from their Knowledge of our Weakness. As the Enemy could advance with more facility and in less time to insult this Post, than that at the Mills, I judged it inexpedient to send any more reinforcements to it; there being then 250 men at it. I therefore ordered the Commanding Officer to Hire or impress Twelve good Horses, and mount them with trusty men, to serve as Videts, which he should Post at a secure distance in his Front, and on his Flank to guard him against surprize; and when he should be well assured of a superiour Force moving against him to distroy the Forage; and such Teams as he could not carry off with him, and cover the retreat of the Rest, by taking Post in defiles, and on strong Ground. In the mean time, to use the utmost Vigilance in sending off the Forage, and not suffer any Team to remain there at Night, but to Load them, and send them to the next Days State. All the Artillery and Stores belonging to them were some time ago sent to Fishkill, except two Iron Twelve Pounders and a Brass Three Pounder. The former I judged necessary to risque to annoy any small armd Vessells which

should attempt to stop the Ferry, as they could not readily be got down thro’ bad Roads in their breaking up, As well as the latter to carry into the Field. The Arms Accoutrements, and every kind of Ammunition were also sent, save only a proper Quantity, for 500 Men. There were about 100 Hogsheads of Rum Sugar and Molasses, Sixty Boxes of Soap and Candles, and 600 Barrells of Flour in the Commissarys department. Thirty Tons of Iron and some Nail Rods, and sundry small stores, in the Q.M.G. department. These composed the principal Stores at this Post, the most of which would have been removed in forty Eight Hours, if the Enemy had not disturbed us. On Saturday 9 or 10 Sail were discovered in the North River, two of them came up in the Evening, as far as Tellers point, 12 Miles from hence, the others lay near Tarry Town. It appeared clearly they had troops on board. The Commissary was ordered some days before to clear the Stores near the Water of the Flour, by supplying Fort Montgomery with Six and Fort Constitution with four months Provissions, for 500 men to Garrison each. But the small Craft had been mostly employed to bring up wheat from Tarry Town, which lay exposed to the Enemy. The next Morning a Number of them were collected; and began to load; and the Rum ordered to Jersey was ready to be sent to there, by Water from hence. But the Enemy did not suffer us to Execute our Intentions: At 9 the whole Fleet were under Sail, steering up the River favoured by a fine Westerly Wind, and tide of Flood, and about 12 Anchored in this Bay, The Brune Frigate, the two Gallies taken from us, and a small one built by the Enemy, four Sail of Transports, two Ships and two Brigs, with some small Craft. Upon their first Movement this morning, I sent off an express to Lieut. Colonel Willet to leave a Subalterns Command at Fort Constitution, and march the detachment of Colonel Gansevorts Regiment under his Command to the Barrack No. 2; there wait for Orders, and one to Col. Ludington of the Militia of Dutchess to March as many Volunteers as he could raise into that Fort, which was secure by our being in front of it, and as the attack would first be made on Fort Montgomery. At one OClock they landed in 8 flat bottomed Boats and those of the Ships at Lent Cove, on the South Side of the Bay a Mile and a half from hence. From the Number of boats which were filled with Men, the force of the Enemy was unquestionably far superior to ours, in the opinion of every sensible Officer who viewed them. But I determined to leave no Possibility of being mistaken in their Strength, before I quited the Post. I therefore waited for the Enemy on rising Ground, in the Rear of the Town. They advanced and formed on Croncks Hill within good Musket Shot in our Front. There I was fully satisfyed of their great Superiority and Whenever the heavy Artillery had got some distance in my Rear I ordered the Troops to retire

in good Order on the Road to the pass in the Highlands which they obeyed. The Enemy cannonaded us, but we suffered only the loss of one man mortally Wounded. I ordered the Stores and Mill near the Water which contained provisions to be fired the Rum and Molasses to be Stove. The Ammunition Waggon and Stores belonging to the Twelve Pounder (which for want of Teams could not be carried off) to be blowed up, to prevent their using it against us. And the Barrack about the Town on High Ground to be fired, as the leaving it, compact Quarters for them, would not expose them so readily to be surprized as if they were in detached Houses. But these two last were not destroyed ’till we began to retire. At five I reached Barrack Number two, which is on the Summit of a Bald Hill two miles from hence. Here I took Post, and planted my Artillery so as to cover the Valley, below me, and Mills which contained a quantity of grain and flour; and commanded a Number of Roads leading to the Town. Soon after Colonel Gansevorts detachment joined me; my Scouts informed, the Enemy had taken Post a Mile from me. If I had nothing else to risque, than the small Corps under my Command, I certainly would have opposed the Enemy’s Landing. But the important Posts in my Rear, and the Notorious dissaffection of a great majority of the Vicinity, induced me to Sacrifice the Pride of the Soldier to the Prudence of the General. Such is the State of the ground near the Bay, that if I had moved towards the South part of it, where appearances indicated the place of Landing; before I could reach it, the Enemy would have been advised of it; and by changing the place of landing to the north side; would cut off my retreat to the mountains the direct Road; and obliged me to take a circuit of five miles, to reach my intended Post; while they would be at it, in half the distance. This movement would also have lost my Artillery, and exposed me to the disadvantage of approaching them on strong Ground, to disposes them, or suffer them quietly to possess it. If to prevent these Evils, I had engaged them, and been defeated, the Country would have been struck with a universal Panick; they might have gained the pass of the mountains; and advanced to Fishkill there destroyed the Stores, Arms and Artillery, and move off, before any body could have been collected to oppose them. But by acting on the defensive, I had a body collected, which would by a reinforcement in the Power of the Country, awe the Enemy if not defeat them. These were the Governing Principals of my Conduct; which I trust will meet your Approbation. A Deserter of the 64th (An American) came to us this night; who informed me, that the strength of the Enemy consisted of 600, large detachments of the 15th 23d 44th and 64th Regiments which he knew, four Pieces of Artillery three Pounders drawn by the Sailors who rowed the Boats, and 50 of the Troops under the Command

of Colonel Bird of the 15th Regiment. On Monday I observed an advanced Picket of the Enemy about a Mile posted on strong ground; with a Wood near it, on their right Flank, and on the contrary side of the Road. Knowing that we have frequently worsted them in skirmishes, I called for Volunteers to attempt to dislodge them. A Captain Davis of Colonel Livingstons Regiment, a good Officer with a Captains Command went out, got near them undiscovered; but he found them too strong to risque the Attack. At 4 in the Afternoon Lt Colonel Willet solicited to go with the detachment of their Regiment, to try his fortune with the Picket. I permitted him to go, and directed him to take his Rout through a Gully with trailed Arms which served as a Covert Way for him in the Enemies front. It lead into a Wood, where he got undiscovered on the Enemies right Flank; owing to our amusing them on Horseback, with a small party of Foot, as if we intended an Attack. When I expected Colonel Willet had reached the Enemy, I ordered the small party with me to quicken their Step to the Enemys Flank in Hopes the bait of destroying them would intirely draw off their Attention from Willet, which would give Him a fire on their Rear. But Willetts right fired rather too soon and at too great a distance, but he pressed on, fired smartly on them, ordered his men to fix Bayonetts, on hearing which the Enemy fled with great precipitation to the main Body. They were panick struck, asserted the Woods were full of Rebel Soldiers the Dusk of the Evening encreased their fright, ascribed our Attack to a reinforcement; formed on the Hill above the Town, and lay on their Arms ’till the Moon arose, and embarked leaving a great part of their Plunder, and the Most of our Stores undestroyed behind. The Enemy had nine killed and Wounded as the Townsmen inform us in this Skirmish. We also killed four of them whose graves we found near the Creek, in attempting to burn all our boats. Thus we got rid of those disturbers of our Peace. I have the pleasure to inform you, that all the Forage is removed from Wrights Mill. As this Letter is swelled to an unusual Length, I must refer you for further particulars to the Account sent by Mr Hunter, and to the bearer of this Mr Laurance. I have the Honor to be Your Excellencys obedient, humble Servant

Alexr McDougall

